Exhibit 10.5
 
VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is made as of December 13, 2013 by and
among InterCloud Systems, Inc., a Delaware corporation (the “Company”), and each
of the individuals and entities signatory hereto (each a “Voting Party” and
collectively, the “Voting Parties”).
 
RECITALS
 
WHEREAS, pursuant to the Securities Purchase Agreement (the “SPA”), dated as of
December 13, 2013, by and among the Company and the signatories listed on
Schedule A thereto, the Investors (as defined in the SPA) agreed to purchase
certain securities from the Company, as specified in the SPA;
 
WHEREAS, pursuant to Section 2.2(a) of the SPA, the Company and the Voting
Parties are required to enter into this Agreement to vote in favor of approving
the SPA and the transactions contemplated thereby and to authorize the issuance
(the “Issuance”) of all securities issuable under the SPA and the Debenture (as
defined in the SPA) issued thereunder;
 
WHEREAS, the Investors would not enter into the SPA unless the Voting Parties
entered into this Agreement; and
 
NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Agreement
 
1.        Meeting.  The Company shall hold a meeting (the “Meeting”) of the
holders of its common stock and all other securities entitled to vote together
with the common stock no later than May 31, 2013.  At the Meeting, the Company
shall (i) present to its security holders a proposal to approve the SPA, the
transactions contemplated thereby, and the Issuance, and (ii) recommend to its
security holders that they vote in favor of the approval of the SPA, the
transactions contemplated thereby and the Issuance.
 
2.        Agreement to Vote.  During the term of this Agreement, to the extent
they are entitled under the Company’s Certificate of Incorporation, Bylaws or
the Delaware General Corporation Law (collectively, the “Charter Documents”) to
vote on the approval of the SPA, the transactions contemplated thereby, and the
Issuance, each Voting Party agrees: (a) to appear (either in person or by proxy)
at any meeting of stockholders of the Company called, whether a regular or
special meeting; and (b) to vote, or execute and deliver a written consent
covering, all securities of the Company that such Voting Party now has or
hereafter acquires (hereinafter referred to as the “Voting Shares”) (i) in favor
of the SPA, the transactions contemplated thereby, and the Issuance, (ii) in
favor of any adjournment or postponement recommended by the Company with respect
to any stockholder meeting with respect to the SPA, the transactions
contemplated thereby, and the Issuance, and (iii) against any proposal, action
or agreement that would (w) impede, frustrate, prevent or nullify any provision
of this Agreement, the SPA, the transactions contemplated thereby, or the
Issuance, (x) result in a breach in any respect of any covenant, representation,
warranty or any other obligation or agreement of the Company under the SPA, or
(y) result in any of the agreements or conditions set forth in the SPA not being
fulfilled.  Voting Parties shall not commit or agree to take any action
inconsistent with the foregoing, directly or indirectly.
 
 
 

--------------------------------------------------------------------------------

 
 
3.        Ownership of Voting Shares. Each Voting Party hereby represents and
warrants that such Voting Party is the current record or beneficial owner of all
Voting Shares set forth on the signature pages hereto in the column to the right
of such Voting Party’s signature.
 
4.        Successors in Interest of the Voting Parties and the Buyer.  The
provisions of this Agreement shall be binding upon the successors in interest of
any Voting Party with respect to any of such Voting Party’s Voting Shares or any
voting rights therein.  Each Voting Party shall not, and the Company shall not,
permit the transfer or disposition of any Voting Party’s Voting Shares unless
and until the person to whom such securities are to be transferred or disposed
in favor of shall have executed a written agreement pursuant to which such
person agrees to be bound by all the provisions hereof as if such person was a
Voting Party hereunder.
 
5.        Covenants.  Each Voting Party agrees to not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
performed hereunder by such Voting Party, as applicable, but will at all times
in good faith assist in the carrying out of all of the provisions of this
Agreement and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of each party hereunder against
impairment.
 
6.        Grant of Proxy.  Should the provisions of this Agreement be construed
to constitute the granting of proxies, such proxies shall be deemed coupled with
an interest and are irrevocable for the term of this Agreement.
 
7.        Specific Enforcement.  It is agreed and understood that monetary
damages would not adequately compensate an injured party for the breach of this
Agreement by any party hereto, that this Agreement shall be specifically
enforceable, and that any breach of this Agreement shall be the proper subject
of a temporary or permanent injunction or restraining order.  Further, each
party hereto waives any claim or defense that there is an adequate remedy at law
for such breach or threatened breach and agrees that a party’s rights would be
materially and adversely affected if the obligations of the other parties under
this Agreement were not carried out in accordance with the terms and conditions
hereof.
 
8.        Manner of Voting.  The voting of shares pursuant to this Agreement may
be effected in person, by proxy, by written consent or in any other manner
permitted by the Charter Documents and applicable law.
 
9.        Termination.  This Agreement shall terminate upon the first to occur
of the following:
 
9.1      All of the Debentures no longer being outstanding; or
 
9.2      The SPA, the transactions contemplated thereby and the Issuance having
been approved by the Company’s security holders.
 
 
-2-

--------------------------------------------------------------------------------

 
 
10.      Amendments and Waivers.  Except as otherwise provided herein,
additional parties may be added to this Agreement, and any provision of this
Agreement may be amended or the observance thereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of (a) the Company, (b) the holders of a majority
of Voting Shares then held by the Voting Parties, and (c) all of the Investors.
 
11.      Stock Splits, Stock Dividends, etc.  In the event of any stock split,
stock dividend, recapitalization, reorganization or the like, any securities
issued with respect to Voting Shares held by Voting Parties shall become Voting
Shares for purposes of this Agreement.
 
12.      Severability.  In the event that any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
13.      Governing Law.  This Agreement and the legal relations between the
parties arising hereunder shall be governed by and interpreted in accordance
with the laws of the State of New York without reference to its conflicts of
laws provisions (other than sections 5-1401 and 5-1402 of the New York General
Obligations law, which shall apply to this Agreement).
 
14.      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
 
15.      Successors and Assigns; Third Party Beneficiaries.  Except as otherwise
expressly provided in this Agreement, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors and assigns of the parties
hereto.  The Investors are third party beneficiaries of this Agreement and the
parties hereto agree that any of the Investors has the right to enforce the
terms of this Agreement against any of the parties hereto.
 
16.      Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.
 
[Remainder of page intentionally left blank; signature pages follow]
 
 
-3-

--------------------------------------------------------------------------------

 
 
This Voting Agreement is hereby executed effective as of the date first set
forth above.
 
THE “COMPANY”
     
INTERCLOUD SYSTEMS, INC.
     
By:
/s/ Lawrence Sands
   
Name:  Lawrence Sands
 
 
Title:    Senior Vice President
 



[Signature pages to Voting Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
“VOTING PARTIES”
     
/s/ Mark Munro
 
Mark Munro
     
/s/ Neil Oristano
 
Neil Oristano
     
/s/ Mark Durfee
 
Mark Durfee
     
/s/ Charles Miller
 
Charles Miller
     
/s/ Lawrence Sands
 
Lawrence Sands
     
/s/ Daniel Sullivan
 
Daniel Sullivan
     
/s/ Roger Ponder
 
Roger Ponder
       
Forward Investments LLC
       
By:
/s/ Douglas Shooker
   
Name:  Douglas Shooker
   
Title:    Manager
 

 
[Signature pages to Voting Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
“VOTING PARTIES”
     
/s/ Christo Klele
 
Christo Klele
     
/s/ Mark Blynder
 
Mark Blynder
     
/s Jenny May
 
Jenny May
     
/s Dr. Vincent Zales
 
Dr. Vincent Zales
     
/s Guy Del Grande
 
Guy Del Grande
     
/s Timothy Hannibal
 
Timothy Hannibal
     
/s Richard Iannacone
 
Richard Iannacone
     
/s Ronald Iannacone
 
Ronald Iannacone
 



[Signature pages to Voting Agreement]
 
 

--------------------------------------------------------------------------------